Citation Nr: 0006333	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  The veteran reported stressors.

3.  Posttraumatic stress disorder (PTSD) has been diagnosed.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim, which is plausible.  The veteran has alleged 
stressors and PTSD has been diagnosed based on some of the 
claimed stressors.  All relevant facts have not been 
developed.  VA has not completed its duty to assist the 
veteran in the development of his claim.  U.S.C.A. § 5107(a) 
(West 1991).  All duties owed to the veteran have not been 
met.  See Robinette v. Brown, 8 Vet. App. 69 (1995). 



REMAND

The veteran contends that he has PTSD as the result of 
stressors experienced while serving in Vietnam.

The Ro appears to challenge the accuracy of the diagnosis of 
PTSD.  This is understandable in light of the examination 
report.  However, if there were an inadequate examination 
report, there was an obligation to return the report.  In 
this regard, the Board notes that it appears that the 
examiner did not clearly identify the claimed stressors and 
did not identify the manifestations that would support a 
diagnosis of PTSD.  

The veteran provided stressor information in support of his 
claim for service connection for PTSD.  The VA never applied 
to; the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) previously the Environmental Services 
Group (ESG), to substantiate his stressors.  The RO did not 
attempt to verify the veteran's stressor information with the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).

The issue of entitlement to service connection for PTSD is 
REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to be conducted by a 
psychiatrist.  The claims folder must be 
made available to the examiner.  The 
examiner should enter a diagnosis and 
support that diagnosis in accordance with 
the DSM.  If there are stressors, the 
examiner should identify the exact 
stressors.  If the veteran does not have 
PTSD, the examiner should so note that 
fact.  If the March 1996 diagnosis of 
PTSD is not supported, that fact should 
be noted in the report.  If the veteran 
does have PTSD, the examiner should 
clearly identify the stressors and the 
manifestations.  

2.  The veteran is informed that the 
claimed stressors provided by him are not 
sufficiently precise in detail so as to 
allow for development.  If he can provide 
the who, what when and where of the 
claimed events, he must inform the RO.  

3.  The RO should issue a stressor 
development letter to the appellant.

4.  If the veteran responds to the 
stressor development letter, the RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary and all associated 
documents, including a copy of the DA 
Form 20, Enlisted Qualification Record, 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) [previously the United States 
Army and Joint Services Environmental 
Support Group (ESG)], 7798 Cissna Road, 
Springfield, VA 22150. See VA MANUAL M21-
1, Part VI, Paragraph 7.46 (1992).  They 
should be requested to provide any 
information, which might corroborate the 
veteran's alleged stressors.

5.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


